Citation Nr: 0532584	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  05-12 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran has reported recognized service in the American 
Merchant Marine from July 1943 to August 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that granted service connection for 
bilateral hearing loss and assigned an initial noncompensable 
(0 percent) evaluation from August 20, 2004.

In November 2005, a Deputy Vice Chairman of the Board granted 
the representative's motion to advance the appeal on the 
Board's docket due to the veteran's advanced age.  
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).


FINDING OF FACT

The September 2004 VA audiology examination showed the right 
ear average pure tone threshold was 53 decibels and the 
speech recognition 96 percent (numeric designation/level I); 
the left ear average pure tone threshold was 56 decibels and 
the speech recognition score was 94 percent (numeric 
designation/level I).  


CONCLUSION OF LAW

The criteria for an increased (compensable) initial 
disability evaluation for bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.326, 3.327, 4.1, 4.7, 4.85-4.86, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2005).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  VA has published implementing regulations now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  

Regarding the evaluation of the veteran's bilateral hearing 
loss, the Board is satisfied that all necessary development 
pertaining to the issue has been properly undertaken.  The 
record shows the veteran appealed the initial rating decision 
that the RO issued in February 2005.   In such circumstances, 
under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

The development viewed in its entirety indicates VA has 
completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion.  For 
example, the veteran was issued development assistance 
through the VA benefit application that asked for information 
regarding the onset of hearing loss and treatment since 
military service, and the RO issued a VCAA notice letter in 
September 2004.  The February 2005 rating decision and the 
statement of the case in March 2005 contained an explanation 
of the basis for the initial rating decision on the level of 
hearing loss disability and provided the pertinent duty to 
assist information.  The representative submitted private 
audiology records from April 1992, October 2002 and March 
2005 that the RO considered when it issued the statement of 
the case.      

In summary, the veteran had notice of the rating 
determination in this matter and was issued a comprehensive 
statement of the case.  After being issued a VCAA notice 
letter late in 2004, he did submit additional evidence and 
the statement of the case explained the recent adjudication 
determination in the evaluation of his bilateral hearing 
loss.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the RO sent a VCAA notice letter before 
issuing a February 2005 rating decision that explained the 
basis for denial of a higher initial evaluation for bilateral 
hearing loss, so there is no timing deficiency.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)).  With respect to the content of a VCAA notice, the 
decision in Pelegrini II held, in pertinent part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
the VCAA notice letter in September 2004 did contain language 
on page 1 that incorporated the language of this element.  
Although the representative argues the VCAA notice was 
deficient in that it did not address a claim for increase, as 
stated previously the VCAA letter was issued in connection 
with the claim for service connection.  The disagreement with 
the downstream element of the initial rating and the adequacy 
of VCAA notice was addressed in VAOPGCPREC 8-03.   The 
development complied with the required notice.  

The representative also argues that the VA examination was 
inadequate, but offers no support for this assertion.  In the 
Board's opinion, the record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose since the initial rating may be assigned on a 
facts found basis and the more recent evidence is not given 
precedence over previous findings.  Furthermore, the RO 
explained its reasoning for not accepting the private 
audiology reports as adequate for rating.  There is no 
argument that these reports complied with VA rating standards 
for the evaluation of a hearing loss disability, as set forth 
in 38 C.F.R. § 4.85.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991).  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claim on the merits and 
will explain that the record does not permit a higher initial 
evaluation for hearing loss on a facts found basis.  


Evaluation of Bilateral Hearing Loss

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999).  However, in a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average,'' is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average. Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86. 
(d) ``Puretone threshold average,'' as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIA. (e) Table VII, ``Percentage Evaluations for 
Hearing Impairment,'' is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. 

The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.

(f) If impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of Sec. 3.383 of this chapter. (g) When 
evaluating any claim for impaired hearing, refer to Sec. 
3.350 of this chapter to determine whether the veteran may be 
entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  38 C.F.R. § 4.85. 

A 10 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level IV or V hearing in one ear and numeric 
designation of level III hearing in the other ear.  38 C.F.R. 
§ 4.87, Diagnostic Code 6100. A 0 percent rating is provided 
where the average pure tone decibel loss and speech 
recognition establishes a numeric designation of level I 
hearing in one ear and numeric designation of level I through 
IX hearing in the other ear, level II hearing in one ear and 
numeric designation of level II through IV hearing in the 
other ear, or level III hearing in one ear and level III 
hearing in the other ear.  38 C.F.R. § 4.87, Diagnostic Code 
6100.

Where there is a claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a Department of Veterans Affairs 
examination will be authorized.  This paragraph applies to 
original and reopened claims as well as claims for increase 
submitted by a veteran, surviving spouse, parent, or child.  
Individuals for whom an examination has been scheduled are 
required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. 

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations. 
Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran's hearing loss is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85 to 4.87, Diagnostic 
Code 6100.  The current VA rating scheme for the evaluation 
of hearing loss provide ratings from noncompensable to 100 
percent based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1,000, 
2000, 3,000 and 4,000 Hertz.  The evaluation of hearing 
impairment applies a rather structured formula, which is 
essentially a mechanical application of the VA Schedule for 
Rating Disabilities to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

The current regulations clarify certain rating procedures and 
terminology, but the basic method of evaluation applicable to 
the veteran's claim was not changed during the appeal.  The 
regulation clarifies the audiology examination procedures 
that VA would follow.  VA obtained a compliant evaluation in 
light of the record of private test results in order to 
provide evidence for an informed determination of the extent 
of the hearing loss disability and conform to the rating 
criteria.  There was no undisputed evidence of the level of 
hearing impairment under VA evaluation standards.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) cautioning 
against seeking additional medical opinion where favorable 
evidence in the record is unrebutted.  38 C.F.R. §§ 3.326, 
3.327.  In light of the incomplete audiology data reported in 
private audiology reports the RO had ample justification for 
relying on the VA examination in September 2004.  38 C.F.R. 
§ 3.327.  

The RO efforts at development of the claim were designed to 
insure that the record was adequate for an informed 
determination. 38 C.F.R. §§ 3.326, 3.327.  The evidence did 
address the governing criteria requisite to ascertaining the 
reliable estimate of the veteran's hearing loss and the RO 
had to assess the severity of the hearing loss applying the 
applicable governing criteria.  

The VA regulations prescribe precise standards for audiology 
tests to be deemed adequate for rating.  See 38 C.F.R. § 4.85 
providing that an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  

The VA audiology report was acceptable for rating purposes.  
It disclosed the combination of the numeric designations for 
each ear produced a percentage evaluation of 0 percent under 
Code 6100.  The average decibel loss and discrimination in 
the left ear corresponded with Level I impairment and it 
corresponded to Level I impairment in the right ear.  The 
combination of the numeric designations for each ear produced 
a percentage evaluation of 0 percent under Code 6100.       
     
Finally, the record does show that Table VIA is not 
applicable to the evaluation of the veteran's hearing loss 
disability.  To apply Table VIA the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or alternatively where, 
at a minimum, the puretone threshold at 1000 Hertz is 30 
decibels or less.

The Board has noted the veteran argument that the VA 
examination did not adequately reflect the disability 
manifestations of difficulty with speech recognition, the 
fact that he must use phone amplifiers and that the VA 
examination was in a sound proof booth rather than a room 
with normal sound.  However, the VA rating scheme relies on a 
clearly mechanical application of the rating criteria to 
audiology reports and requires testing without benefit of any 
hearing aids and is measured in a controlled environment to 
insure consistency.       

The Board has considered potentially applicable regulations 
as discussed in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case that the 
disability picture presented by the veteran's hearing loss 
disability is not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted.  The record did not show, for 
example, marked interference with employability or frequent 
treatment or hospitalization.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an increased (compensable) initial disability 
evaluation for bilateral hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


